Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 13, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

  156132-4(77)                                                                                              Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
  MARY ANN HEGADORN,                                                                                  Richard H. Bernstein
           Plaintiff-Appellant,                                                                              Joan L. Larsen
                                                                                                          Kurtis T. Wilder,
                                                                     SC:156132                                        Justices
  v                                                                  COA: 329508
                                                                     Livingston CC: 2014-028394-AA
  DEPARTMENT OF HUMAN SERVICES
  DIRECTOR,
             Defendant-Appellee.
  ________________________________________

  DEBORAH D. TRIM, Personal Representative
  of the ESTATE OF DOROTHY LOLLAR,
              Plaintiff-Appellant,
                                                                     SC: 156133
  v                                                                  COA: 329511
                                                                     Livingston CC: 2014-028395-AA
  DEPARTMENT OF HUMAN SERVICES
  DIRECTOR,
             Defendant-Appellee.
  ________________________________________

  ROSELYN FORD,
           Plaintiff-Appellant,
                                                                     SC: 156134
  v                                                                  COA: 331242
                                                                     Washtenaw CC: 15-000488-AA
  DEPARTMENT OF HUMAN SERVICES
  DIRECTOR,
             Defendant-Appellee.
  _________________________________________/

        On order of the Chief Justice, the joint motion of the Elder Law and Disability
  Rights Section of the State Bar of Michigan and the Michigan Chapter of the National
  Academy of Elder Law Attorneys to participate as amici curiae and to submit a brief
  amicus curiae in support of the application for leave to appeal is GRANTED. The
  amicus brief will be accepted for filing if submitted on or before October 27, 2017.

                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.

                                 October 13, 2017
                                                                               Clerk